United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3670
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Mark Anthony Jones, also known as Training Day, also known as Money Mark

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: May 23, 2014
                                Filed: July 1, 2014
                                   [Published]
                                 ____________

Before RILEY, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.

       Mark Anthony Jones pled guilty to attempting to aid and abet the possession
with intent to distribute approximately 1000 pounds of marijuana, in violation of 21
U.S.C. §§ 841 and 846. The district court1 sentenced Jones to 104 months
imprisonment, which was at the lower end of the Sentencing Guidelines range. Jones
appeals the sentence.2 We affirm.

       Jones was a policeman with the Little Rock Police Department from 1988 until
his arrest. In early 2012, an undercover FBI agent contacted Jones to see if Jones
would provide police-escort services to large shipments of marijuana entering Little
Rock. Jones agreed to escort the large drug shipment and enlisted his brother, who
was also a LRPD officer, to assist. Jones and his brother were to be compensated
$10,000 for their efforts. Shortly after providing the police-protection services, Jones
was arrested. Jones pled guilty to one count of aiding and abetting the possession
with the intent to distribute 1000 pounds of marijuana. At sentencing, the court
determined Jones’s sentencing range was 97 to 121 months. After hearing Jones’s
mitigating evidence, the district court determined that a within-range sentence of 104
months was appropriate.

       On appeal, Jones contends that (1) the district court committed procedural error
by failing to sufficiently consider the 18 U.S.C. § 3553(a) factors and by failing to
adequately explain his sentence and (2) the sentence he received is substantively
unreasonable. Because Jones failed to object on either ground at sentencing, we
review for plain error. See United States v. Blackmon, 662 F.3d 981, 986 (8th Cir.
2011).




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, now retired.
      2
       The Government contends that Jones’s appeal is barred by an appeal waiver.
We decline to address the validity of the appeal waiver because, even assuming
Jones’s waiver does not preclude appeal, Jones is not entitled to relief. See e.g.,
United States v. Richardson, 581 F.3d 824, 825 (8th Cir. 2009) (per curiam).

                                          -2-
       First, the district court did not commit procedural error. “Procedural error
includes failing to consider the § 3553(a) factors or adequately explain the chosen
sentence.” United States v. Wood, 587 F.3d 882, 883 (8th Cir. 2009). The record
must make clear that the court considered the section 3553(a) factors in sentencing.
Id. at 883. Moreover, although the sentencing judge “should set forth enough to
satisfy the appellate court that he has considered the parties’ arguments and has a
reasoned basis for exercising his own legal decisionmaking authority,” “when a
sentencing judge decides simply to apply the Guidelines to a particular case, doing
so will not necessarily require lengthy explanation.” Rita v. United States, 551 U.S.
338, 356-57 (2007).

       Here, the district court acknowledged Jones’s good record with the police
department, his lack of criminal history, and the credible witnesses who gave sincere
testimony of Jones’s character. Nonetheless, the court reasoned that Jones
“abandoned what was a commendable career in law enforcement” in order to make
money by aiding and abetting drug trafficking. The court noted the seriousness of a
police officer using his position of trust in the community to further a criminal
enterprise. Finally, the judge considered the need for deterrence and compared
Jones’s sentence to sentences given to defendants in similar circumstances. In light
of the court’s discussion, we are satisfied that the court adequately considered section
3553(a)’s factors and explained the chosen sentence. See Wood, 587 F.3d at 884 (“A
court adequately addresses the factors if it references at least some of the
considerations in § 3553(a).”); United States v. Gray, 533 F.3d 942, 944 (8th Cir.
2008) (“If a district court references some of the considerations contained in
§ 3553(a), we are ordinarily satisfied that the district court was aware of the entire
contents of the relevant statute.” (internal quotation marks omitted)).

      Second, Jones’s within-range sentence was not substantively unreasonable.
“We review the reasonableness of a sentence under the deferential abuse-of-discretion
standard. A within-range sentence is presumptively reasonable.” United States v.

                                          -3-
Huston, 744 F.3d 589, 593 (8th Cir. 2014) (internal quotation marks omitted). “The
district court has wide latitude to weigh the § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.”
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). Here, the district court
weighed Jones’s lack of criminal history, the characteristics of the offense, and
Jones’s prior service as a police officer in reaching the sentence it imposed. Given
the court’s reliance on the section 3553(a) factors and the specifics of Jones’s offense,
Jones has failed to rebut the presumption of reasonableness afforded a within-range
sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-